Citation Nr: 0612421	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-08 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to higher initial disability ratings for 
right ulnar neuropathy, evaluated as 10 percent disabling 
from January 26, 2001 to April 27, 2003 and 30 percent 
disabling since April 28, 2003.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for post traumatic fusion of the right wrist.



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to May 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but was not provided with notice of the type of evidence 
necessary to establish an earlier effective date for the 
disabilities on appeal.  As this case is being REMANDED on 
other grounds, the RO has the opportunity to provide the 
veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In his substantive appeal, received in April 2003, the 
veteran requested a Travel Board hearing.  The RO dutifully 
scheduled him for a hearing in November 2005, and sent a 
notice to the veteran.  However, the notice was not sent to 
the address listed in the substantive appeal as the veteran's 
current address.  There is no indication that the veteran 
received the notice.  Furthermore, in attempting to ascertain 
the veteran's correct address, the undersigned Veterans' Law 
Judge undertook an Internet search only to find that the 
veteran appears to have relocated to another state and is 
employed by the firm of Messner & Reeves, LLC, of Denver, 
Colorado.  The RO should contact the veteran through that 
firm to verify his address, and, if necessary, transfer 
jurisdiction of the file to the appropriate RO.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Notification should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After the veteran's correct address 
has been verified, the appropriate RO is 
to schedule the veteran for a Travel 
Board hearing, providing the veteran with 
the proper notification.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




